DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          EDWARD GOTOWALA,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D14-2663

                            [January 20, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Matthew I. Destry, Judge; L.T. Case No. 09-18317
CF10A.

   Gary Kollin of Gary Kollin, P.A., Fort Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

LEVINE, J.

   In Gotowala v. State, 162 So. 3d 33 (Fla. 4th DCA 2014), we reversed
because the lower court summarily denied Gotowala’s petition to seal his
criminal records. We instructed the trial court to conduct an evidentiary
hearing or provide written reasons as to why it was denying the petition.

   On remand, the lower court again denied Gotowala’s petition. It did
not conduct an evidentiary hearing. Instead, it relied on the facts to which
Gotowala pled, which were set forth in a law enforcement officer’s probable
cause affidavit. The lower court’s reason for denying the petition was that
the facts of Gotowala’s case were such that sealing his criminal record
would “pose[] a danger to the citizens of Broward County and the general
public.”

   Because the trial court’s order does not give specific reasons for denying
Gotowala’s petition but is merely based on generalized considerations, we
reverse.

   When a petitioner satisfies the statutory requirements of Florida Rule
of Criminal Procedure 3.692 and section 943.059, Florida Statutes (2013),
the petitioner is “presumptively entitled to an order to seal or expunge
court records.” Anderson v. State, 692 So. 2d 250, 252 (Fla. 3d DCA 1997).
Nonetheless, the decision of whether to grant the petition is entrusted to
the trial court’s “sole discretion.” § 943.059, Fla. Stat. This discretion is
not unfettered however. The trial court may not deny relief “based upon
generalized considerations,” but must provide a good reason based on “the
facts and circumstances of the individual case.” Borg v. State, 169 So. 3d
261, 262 (Fla. 4th DCA 2015); see, e.g., Gonzalez v. State, 565 So. 2d 410,
411-12 (Fla. 3d DCA 1990) (stating it was not an abuse of discretion for
the trial court to find that, because the petitioner was a public employee,
the public had a right to know of the petitioner’s criminal history).

   In the instant case, the lower court’s mere reliance on the facts as laid
out in a probable cause affidavit does not show “the court ma[d]e its
decision based on consideration of all the facts and circumstances” of
Gotowala’s case. Godoy v. State, 845 So. 2d 1016, 1017 (Fla. 3d DCA
2003) (citation omitted). Moreover, the court’s order does not indicate the
specific facts that led it to conclude that sealing Gotowala’s records would
pose a danger to public safety.

   We remand with instruction that the trial court must provide specific
reasons for denying Gotowala’s petition. The trial court may do so in a
written order or after conducting an evidentiary hearing. But, in any
event, the record must be clear that the decision was based on facts and
circumstances of Gotowala’s individual case and not merely “generalized
considerations.”

   Reversed and remanded for further proceedings.

CONNER and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2